Title: To George Washington from Henry Knox, 3 December 1782
From: Knox, Henry
To: Washington, George


                        My dear General

                            West point one oClock P.M. 3 Decr 1782
                        
                        I have this instant received your note of this date. every thing here was in perfect readiness. The necessary
                            appartus, and provisions embarked, and the party waiting at the Wharf, for orders to step unto their boats to Verplanks.
                            every thing without suspicion. If the orginal design, should be still persisted in, I beg I may notice at least the day
                            before it is to be executed, least a hurry of orders may induce other ideas than those I have dictate. I am Dear
                            General Your truly affectionate and respectful Humble sert
                        
                            H. Knox
                        
                    